UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2516



BEULAH R. WATSON,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-340)


Submitted:   July 21, 2004                 Decided:   August 24, 2004


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Beulah R. Watson, Appellant Pro Se. Mary Hannah Lauck, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Beulah R. Watson seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation and

dismissing her 42 U.S.C. § 405(g) complaint for lack of subject

matter jurisdiction based on Watson’s failure to exhaust her

administrative remedies.           In his report and recommendation, the

magistrate      judge   advised    Watson   that      failure    to   file    timely

objections to the recommendation would waive appellate review of a

district court order based upon the recommendation.                   Despite this

warning,    Watson      failed    to   object    to    the    magistrate     judge’s

recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned    that    failure   to    object    will      waive   appellate      review.

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); Thomas v.

Arn, 474 U.S. 140 (1985).          Watson has waived appellate review by

failing    to    file    objections      after     receiving     proper      notice.

Accordingly, we dismiss the appeal.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          DISMISSED


                                       - 2 -